Title: To John Adams from Benjamin Smith, 27 December 1798
From: Smith, Benjamin
To: Adams, John



Sir
Fayetteville. 27th: Decr: 1798—

In August last I had the honour of lodging in the Post Office at Wilmington, an Address from the Grand Jury of Brunswick County to you, which they entrusted to my care—I therefore feel bound to mention the circumstance, as from answers to others formed long since being returned, I fear it has miscarried—That County Sir, is strongly attached to our Constitution and Government, and I believe will support them to the utmost of their Power—
On the 24th: inst: as Speaker of the Senate of North Carolina, I enjoyed the peculiar satisfaction of signing my name to an Address agreed to by the Commons & Unanimously in the Senate, which I delivered to the Governour to be forwarded—
I now Sir, beg leave to inform you, that from the defenceless & unprepared situation of our part of the State & the almost total inefficacy of the Militia law; I thought it necessary to awaken the Brigade which I command from a supineness that foreboded the most dreadful disasters in case of insurrection or invasion; to both of which we are much exposed on account of our possessing the best Harbour & greatest proportion of black population in North Carolina—In August I ordered general Musters announcing that I should review at an earlier period after, than usual—This was for the purpose of ascertaining how far the Spirit & Patriotism of my Troops could be excited—I accordingly attended them about the last of October & the Attempt was crowned with success beyond my most sanguine hopes—Of four Counties which were all I could review before the meeting of the Assembly every officer & Man under arms authorised me to offer their Services to you as Volunteers—These amount to upwards of Seventeen hundred (1700) with whom you will please to accept a tender of myself—Mr. Groves who I shall request to present this will add some particulars and the Returns shall be forwarded to the Secretary of War as soon as my health, which was impaird by my exertions in a sickly season & has not been mended by my legislative duty, will permit. This I hope for in a week after my Return to Belvedere—Should it be thought necessary, I have not the smallest doubt of my power to increase the number of Volunteers in a very short time to two thousand five hundred or more—
With best wishes for the speedy restoration of Mrs: Adams’s health and your perfect happiness I remain / Sir / with profound Respect / Your very obdt

Benja: Smith